Citation Nr: 1435986	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  12-35 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a thoracolumbar spine condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1957 to April 1959.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).

The issue of entitlement to service connection for a thoracolumbar spine condition is remanded.


FINDING OF FACT

Competent and probative medical evidence does not establish that current hearing loss and tinnitus are the result of noise-exposure experienced during active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

Here, in a March 2010 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection including what he needed to provide and what would be obtained by VA.  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

With respect to the duty to assist, the Veteran's service treatment records are not available.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As to post-service records, VA treatment records are associated with the claims file; the Veteran has not indicated he sought private treatment for hearing loss or tinnitus.

The Veteran was also provided with a VA examination with an audiologist in July 2011 to determine the nature and likely etiology of his bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board finds this medical examination was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Entitlement to Service Connection

The Veteran contends he is entitled to service connection because he was exposed to noise exposure without hearing protection during training as a light weapons infantryman during service.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the case of sensorineural hearing loss, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran's service treatment records are unavailable and so there are no audiograms or records to indicate whether the Veteran had hearing loss in service.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has not sought treatment for hearing loss since separation from service, although he claims his hearing loss had its onset in service and that tinnitus became "worse enough to complain about" in the 1970s.  The Veteran was provided a VA examination in July 2011.  The examiner noted the Veteran was in service for two years and in the infantry, although he did not participate in combat.  The Veteran reported noise exposure to firearms during training without hearing protection.  As a civilian, the Veteran delivered milk for 13 years, worked in the mills for 12 years as a forklift driver, and owned a service station for 17 years.  The Veteran related his wife had been telling him he had hearing loss for years and that his tinnitus became noticeable and on-going in the 1970s.

The Veteran has a current hearing loss disability as defined by VA regulations for the purpose of entitlement to service connection.  38 C.F.R. § 3.385.  At the July 2011 examination, pure tone thresholds, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
45
45
40
70
80
Left Ear
35
40
55
85
95

Speech recognition scores were 78 percent for the left ear and 70 percent for the right ear.  The examiner assessed mild sloping to severe sensorineural hearing loss in both ears, with fair speech recognition ability in both ears.

Upon review of the claims file and consideration of the Veteran's statements, the examiner opined that it was "less likely than not" that the Veteran's hearing loss and tinnitus were caused by noise exposure in service.  The examiner acknowledged noise exposure during training in the infantry.  However, he also recognized that the Veteran was 76 years of age and "hearing loss is common in his age group."  He concluded the "preponderance of the evidence and also the veteran's own statements indicated the hearing loss and tinnitus at a later onset and was most likely due to the effects of the aging process and possible occupational noise."  

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for bilateral hearing loss or tinnitus.  Here, there is current bilateral hearing loss and competent evidence of on-going tinnitus.  In addition, the evidence shows that the Veteran was exposed to noise during training as an infantryman between 1957 and 1959.  

The Board has considered the Veteran's own statements and the statements of his wife made in support of the claim.  Lay statements are competent evidence to provide opinions on certain medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran has a hearing loss disability which is due to service, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's statements are competent evidence as to observable symptoms, such as decreased hearing acuity, but his statements as to the cause of the symptoms cannot be accepted as competent evidence.  Id.  

However, the Veteran's statements as to when his tinnitus began is observable and therefore, within the realm of the common knowledge of a lay person.  Id.  Nevertheless, the Veteran's statements do not show that tinnitus began during service but began in the 1970's, at least a decade subsequent to the Veteran's military service.  

The competent and probative medical evidence of record does not attribute the Veteran's post-service hearing loss and tinnitus to his military service, to include the acoustic trauma experienced therein.  Because the preponderance of the evidence does not support the claim, the benefit of-the-doubt doctrine does not apply, and the claim for service connection for bilateral hearing loss and tinnitus must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran contends that he injured his back when he jumped out of a military vehicle, specifically a deuce and half, wearing a full pack during service.  The Veteran indicated he sought treatment two or three times at the Madigan clinic at Fort Lewis and was put on profile and instructed not to lift more than 25 pounds.  He indicates he has sought treatment for back pain from service to the present and that he currently has a chronic disability.  Therefore, he believes that his claim for service connection for a back disorder should be granted.

As noted, the Veteran's service treatment records are not available.  At the Veteran's direction, his reported treatment records from Madigan Army Hospital were requested to support his claim.  A negative response was received stating no records could be located.  Additional requests were sent to the National Personal Records Center for evidence of a back injury in service; no evidence could be procured.  

Nonetheless, there is lay evidence of an injury in service and that the Veteran has been seeking treatment for his back for many years at both VA facilities, to include Portland and Roseburg VA Medical Centers, and from private treatment providers prior to the mid-1980s.  

The Veteran has not been afforded a VA examination in connection with his claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred 

which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Prior to scheduling an examination, the RO should assist further with development of the record.  Given that the Veteran's service treatment records are unavailable and his lay testimony that he has sought continuous treatment since service, the Veteran should be afforded an additional opportunity to provide evidence of treatment between 1959 and 1980 for his back disorder.  The Board recognizes his claim that he received treatment in the 1960s at a clinic that is now closed; he should be given the opportunity to provide further information as to the details of this treatment.

Here, there are various diagnoses of record, to include spinal stenosis, osteoarthritis and degenerative disc disease.  There is lay evidence of an in-service injury and of continuing treatment which may indicate the Veteran's back disability arose from the alleged in-service event.  Based on this evidence, the Board finds the Veteran should be afforded a VA examination in connection with his claim.  The examiner should provide an opinion as to whether the Veteran's current back disorder is related to his military service.

Finally, there is evidence that the Veteran "has been on disability due to a back injury."  It is unclear whether the Veteran is receiving Social Security Administration disability benefits for a back disability, but if so, such records should be obtained as they may contain crucial information as to the etiology of the Veteran's back disorder.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include all VA and private treatment records prior to the 

mid-1980s.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must attempt to obtain all VA records between 1959 to the mid-1980s, to include those from the Portland and Roseburg VA Medical Centers.  The RO must also obtain any Social Security records for association with the claims file to determine whether he has applied for social security disability benefits.  Such records must include, but are not limited to, a copy of the Veteran's original award letter, documentation showing the disability(ies) upon which the award was based, and all medical records associated with the original award, as well as those associated with the continuing award.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for 

providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  
 
2.  The Veteran must be afforded a VA examination to determine whether any current or previously diagnosed back disorder is related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include an x-ray to determine the presence or absence of arthritis, if necessary.  Prior to rendering an opinion, the examiner must consider the Veteran's lay statements regarding his injury in service and his contention of continuing treatment since that event.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed back disorder is related to the Veteran's military service.  The examiner must provide an opinion as to whether any back disorder diagnosed is consistent with an injury of jumping out of a military vehicle, specifically a deuce and a half, carrying a full pack.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his 

representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


